Citation Nr: 0640053	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-10 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, to include based on an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder



INTRODUCTION

The veteran had active service from June 1990 to May 1993, to 
include service in the Persian Gulf War Theater.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.

The appeal was previously before the Board in February 2005, 
at which time the Board adjudicated issues no longer in 
appellate status and remanded the issues shown above for 
additional development. The case has been returned to the 
Board for further appellate consideration.

The veteran's claim for multiple joint pain included his left 
knee.  While the case was on remand, an August 2005 rating 
decision granted service connection on a direct basis for 
gonarthrosis, dynamic instability, left knee.  Thus, the 
veteran's claim for entitlement to service connection for 
multiple joint pain claimed as an undiagnosed illness no 
longer includes his left knee.

An August 2003 rating decision denied entitlement to a 
nonservice-connected pension, and the veteran submitted a 
timely Notice of Disagreement in August 2003.  A Statement of 
the Case (SOC) was issued in July 2004.  The claims file 
reflects no record of the SOC having been returned as 
undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal in response to the July 
2004 SOC.  Thus, that issue is not before the Board and will 
not be discussed in this decision.  See 38 C.F.R. § 20.200 
(2006).

The issue of entitlement to service connection for multiple 
joint pain, claimed as an undiagnosed illness, is addressed 
in the REMAND portion of the document below and is again 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a skin disorder is not related to an in-service disease 
or injury.


CONCLUSION OF LAW

A skin disorder, variously diagnosed as eczema and tinea 
pedis, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in June 2001, prior to the decision on appeal, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any further evidence 
that was relevant to the claim.  An April 2006 letter 
informed the veteran how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The veteran asserts that his skin disorder had its onset in 
1994, and that it was the result of his service in Southwest 
Asia during the Persian Gulf War.  The evidence of record is 
against that assertion.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

The medical evidence of record shows that VA medical 
providers have rendered a definite diagnosis for the 
veteran's skin disorder.  The August 2000 VA examination 
report reflects the veteran relating that he had a rash since 
1992.  The examiner rendered a diagnosis of dermatitis of 
unknown etiology.  The June 2003 VA general examination 
report reflects that the examiner opined that staphylococcal 
scar skin syndrome was most likely the cause of the veteran's 
skin lesions and peeling, tinea pedis was the cause of the 
skin disorder of his feet, and the hypopigmented lesions on 
his glans penis were due to a healed herpes infection.

At the examinations conducted pursuant to the Board's remand, 
the June 2005 examination report reflects diagnoses of eczema 
and tinea pedis.  The August 2005 examination report reflects 
the same diagnoses.  Further, the examiner at the June 2005 
examination opined that the veteran's skin disorder and his 
subjective complaints did not constitute an undiagnosed 
illness resulting from service in the Persian Gulf.  Instead 
it was a well-documented triad of disorders, which included 
asthma, allergies, and eczema/atopic dermatitis.  Thus, in 
light of these diagnoses of the veteran's skin disorder, they 
are not eligible for service connection as an undiagnosed 
illness, as the plain terms of the enabling regulation 
excludes illnesses with a specific diagnosis.  38 C.F.R. 
§ 3.317.

Turning to the question of whether the disorder can be 
service connected on a direct basis, the Board notes that the 
veteran's service medical records reflect no entries for 
complaints, findings, or treatment for a skin disorder or 
other skin-related symptoms or pathology.  The service 
medical records do not contain a report of physical 
examination at the veteran's separation from active service.

VA outpatient treatment records reflect a January 2002 
Dermatology Consult to the effect that the veteran related a 
history of numerous years of scaling on the plantar aspect of 
both feet, with blister formation, as well as peeling of his 
hands and numbness of his fingertips.  He also reported an 
occasional rash on his face.  Physical examination revealed 
no rash on his hands, face, or legs.  There was interdigital 
scaling between the toes, and he had a positive potassium 
hydroxide.  The examiner rendered assessments of tinea pedis, 
possible dyshidrotic eczema, and possible vesicular tinea 
pedis, with an allergic reaction accounting for the hands and 
face.  The examiner made no comment as to any relationship 
between the veteran's skin disorder and his active service.

The June 2003 VA general examination report notes the veteran 
relating that he started having skin problems in 1994.  His 
symptoms started with dry, itchy skin, followed by skin 
peeling.  Initially it was on his back and arms but spread 
all over his body.  Body lotions and creams provided relief.  
He also reported big blisters in his mouth.  He denied any 
significant medical history.  He related that black spots on 
his feet and lesions were diagnosed as a fungal infection of 
his feet, and he was prescribed Lamisil cream as treatment.

Physical examination of his genitalia revealed well-
demarcated lesions, hypo-pigmented lesions of approximately 
0.5 cm in diameter on the area of the flans penis.  Further 
examination of the skin revealed healed, well-circumscribed, 
black lesions approximately 0.5 to 1 cm in the area of his 
back and at the bottom of his feet.  There were multiple 
healed scratches on his forearms and arms.  The face was 
clear, and there were no rashes or patches.  As noted above, 
the examiner opined that staphylococcal scar skin syndrome, 
tinea pedis, and a healed herpes infection were the causative 
agents.  Further, the examiner opined that dry skin was 
responsible for the scratching and the healed scratched 
marks.  The examiner did not comment on any possible 
relationship with the veteran's active service.
The June 2005 VA skin examination report reflects that the 
examiner reviewed the claims file, and that the veteran 
related that he had no skin lesions during his active 
service, though he related that he had experienced a skin 
rash of his hands, feet, back, head, and face since his 
return from the Gulf War in 1991.  The examiner rendered 
diagnoses of eczema of the face, back, hands, and upper 
extremities, and tinea pedis of the legs.  Upon receipt of 
the examination report, the RO requested a medical nexus 
opinion.

The August 2005 VA skin report reflects that the examiner 
rendered the same diagnoses as did the examiner at the June 
2005 examination.  Further, the examiner opined that the 
veteran's skin disorder and his subjective complaints did not 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf.  Instead it was a well-documented triad of 
disorders, which included asthma, allergies, and 
eczema/atopic dermatitis.

The Board notes the assertion of the veteran's representative 
in the August 2006 brief that the August 2005 examination was 
inadequate because it was conducted by a nurse practitioner 
instead of a physician.  The representative further asserted 
that the veteran should have received an examination by a 
dermatologist.  The Board finds the examinations of record 
sufficient for the purposes of this appellate review.  See 
38 C.F.R. § 3.326.

First, the Board remand did not direct an examination by a 
dermatologist.  Thus, there was no failure to comply with the 
remand instructions.  Second, the veteran's representative 
points to no evidence or other material which reflects that a 
nurse practitioner is insufficiently qualified to opine 
whether a disorder is subject to a specific diagnosis.  
Further, as set forth above, previous examinations by VA 
physicians resulted in specific diagnoses of the veteran's 
skin disorder.  Moreover, while the nurse practitioner did 
not opine as to any relationship between the veteran's 
diagnosed skin disorders and his military service, the Board 
finds no prejudice, as the service medical records reflect no 
evidence of any skin-related complaints or symptoms.

The Board further notes the August 2005 examination report 
reflects that the examiner observed that asthma and allergies 
were documented etiological agents for the veteran's skin 
disorder.  The service medical records reflect no entries 
related to complaints, findings, or treatment for asthma or 
allergies.  An April 2003 note in the VA outpatient treatment 
records reflects that the veteran complained of seasonal hay 
fever exacerbations, and the examiner noted that the veteran 
had seasonal rhinitis.  The claims file reflects no other 
references to allergy symptomatology.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim on all bases.  
38 C.F.R. §§ 3.303, 3.317.  In reaching the conclusions above 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a skin disorder claimed 
as an undiagnosed illness is denied.


REMAND

As much as the Board regrets further delay in the 
adjudication of the claim for multiple joint pain claimed as 
an undiagnosed illness, it finds that additional evidentiary 
development is required.  In February 2005, the Board 
remanded the claim for completion of a VA orthopedic 
examination.  The examiner was asked to review the claims 
file in conjunction with the examination, and to make 
specific findings regarding whether any of the veteran's 
subjective complaints represented an undiagnosed illness 
resulting from service in the Persian Gulf War.

The examiner was asked to document all objective indications 
of a qualifying chronic disability, including any clinical 
signs and other, non-medical indicators that are capable of 
independent verification.  If the examiner found that the 
veteran's subjective complaints were not supported by any 
objective indicators, the examiner should have so stated.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, the veteran is entitled to compliance with the Board's 
remand instructions).

The July 2005 examination report reflects that the examiner 
confined his examination and findings to the veteran's left 
knee.  The report reflects no mention of the veteran's 
subjective multiple complaints related to his other joints.  
While the veteran garnered the benefit of an allowance of 
direct service connection for his left knee as a result of 
the examination, the failure of the examiner to address the 
issue of pain in the veteran's other joints claimed as an 
undiagnosed illness related to the Persian Gulf War still 
constitutes a failure to comply with the prior remand.  Id.  
Thus, another examination must be conducted.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any VA 
treatment records not already of record 
are obtained and associated with the 
claims file.

2.  The RO should provide the veteran a VA 
orthopedic examination in order to 
determine whether any of his subjective 
complaints of musculoskeletal pain in 
joints other than his left knee constitute 
an undiagnosed illness resulting from his 
service in the Persian Gulf War.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct an examination 
and provide a diagnosis for any joint 
pathology found.  Based on the results of 
the examination, review of the evidence of 
record, and sound medical principles, the 
examiner should also determine whether any 
of the veteran's subjective complaints 
represent an undiagnosed illness resulting 
from service in the Persian Gulf War.  In 
doing so, the examiner should document all 
objective indications of a qualifying 
chronic disability, including any clinical 
signs and other, non-medical indicators 
that are capable of independent 
verification.  If the examiner finds that 
the veteran's subjective complaints are 
not supported by any objective indicators, 
the examiner should so state.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


